In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0696V
                                     Filed: August 15, 2016
                                         UNPUBLISHED

****************************
SOPHIE ROSE,                            *
                                        *
                    Petitioner,         *     Ruling on Entitlement; Concession;
v.                                      *     Influenza (“Flu”) Vaccination; Shoulder
                                        *     Injury Related to Vaccine Administration
SECRETARY OF HEALTH                     *     (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                     *     (“SPU”)
                                        *
                    Respondent.         *
                                        *
****************************
Alison H. Haskins, Maglio Christopher and Toale, PA, Sarasota, FL, for petitioner.
Douglas Ross, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On June 14, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a left shoulder injury as a result of her
October 17, 2013 influenza (“flu”) vaccination. Petition at 1-3. The case was assigned
to the Special Processing Unit of the Office of Special Masters.

       On August 10, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent “concluded that petitioner suffered a non-Table injury of
SIRVA and that the preponderance of the medical evidence indicates that the injury was



1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
causally related to the flu vaccination she received on September 30, 20133.” Id. at 6.
Respondent further agrees that no other causes have been identified for petitioner’s
SIRVA and “petitioner met the statutory requirements by suffering the condition for more
than six months.” Id. Accordingly, respondent indicates that “based on the record as it
now stands, compensation is appropriate, as petitioner has satisfied all legal
prerequisites for compensation under the Act.” Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                        s/Nora Beth Dorsey
                                        Nora Beth Dorsey
                                        Chief Special Master




3
 The Rule 4 report incorrectly identifies the date of vaccination as September 30, 2013. The date of
vaccination is October 17, 2013. See Pet. Ex. 1 at 1.
                                                       2